NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANIEL MURPHY COSTON,                           No.    17-17016

                Plaintiff-Appellant,            D.C. No. 1:14-cv-00148-AWI-MJS

 v.
                                                MEMORANDUM*
E. CLARK, Medical Doctor at Corcoran
State Prison; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                             Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Daniel Murphy Coston, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Coston failed

to raise a genuine dispute of material fact as to whether defendant Yu was

deliberately indifferent in his treatment of Coston’s health condition. See id. at

1057-60 (a prison official is deliberately indifferent only if he or she knows of and

disregards an excessive risk to inmate health; medical malpractice, negligence, or a

difference of opinion concerning the course of treatment does not amount to

deliberate indifference).

      Contrary to Coston’s contention, the district court did not err by entering

summary judgment sua sponte against Coston because Coston put his deliberate

indifference claim at issue by moving for summary judgment. See Gospel

Missions of Am. v. City of Los Angeles, 328 F.3d 548, 553 (9th Cir. 2003) (“Even

when there has been no cross-motion for summary judgment, a district court may

enter summary judgment sua sponte against a moving party if the losing party has

had a full and fair opportunity to ventilate the issues involved in the matter.”

(citation and internal quotation marks omitted omitted)).

      AFFIRMED.




                                           2                                       17-17016